 



Exhibit 10.2
(OXIGENE LOGO) [b61505oib6150501.gif]
June 29, 2006
Fred Driscoll
15 Crestwood Road
North Reading, MA 01864
Dear Fred:
The purpose of this Separation Agreement (hereinafter the “Agreement”) is to
confirm the terms of your separation from OXiGENE, Inc. (“OXiGENE” or
“Company”). The promises made by the Company hereunder are contingent on your
agreement to and compliance with the terms of this Agreement. The Effective Date
of this Agreement shall be the eighth day following the day that you sign it.
     1.      Separation of Employment. You acknowledge that your employment as
Chief Executive Officer of the Company ends effective June 29, 2006 (the
“Separation Date”). By signing this Agreement, you shall have submitted your
resignation as member of the Board of Directors to the Board of Directors, which
resignation shall be effective on the Separation Date. In addition, you agree
that you shall resign and the Company shall otherwise remove you as a signatory
or fiduciary from all plans or accounts where you hold such role, such as bank
accounts, retirement plans, and the like. Except as provided for below, you
acknowledge that from and after the Separation Date you shall have no authority
and shall not represent yourself as an employee, officer, director, or agent of
the Company.
     2.      Consideration. In exchange for the mutual covenants set forth in
this Agreement, and contingent on your valid execution of this Agreement, the
Company agrees to provide you with the following Consideration:

  (i)   In accordance with your Employment Agreement, you shall be paid the
gross severance amount of $325,000.00, which amount is equal to twelve
(12) months of your base salary in effect as of the Separation Date. Such amount
shall be paid as follows: $243,750.00 shall be paid in a lump sum, less
applicable taxes and deductions, within ten (10) business days after the
Effective Date. The remaining amount of $81,250.00 shall be paid in a lump sum
on or before the one year anniversary of the Separation Date.

  (ii)   By law, and regardless of whether you sign this Agreement, you will
have the right to continue your medical and dental insurance pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA). The COBRA “qualifying event” shall be deemed to be the Separation Date.
If you complete the appropriate forms and execute this Agreement, the Company
will cover the cost of the COBRA payments to continue your participation in
OXiGENE’s medical and dental insurance plans during the one year period
following the Separation Date to the same extent that such insurance is provided
to persons employed by OXiGENE; provided that if you become eligible for
insurance coverage through another employer, the Company’s obligations under
this clause shall immediately cease. All other benefits shall cease as of the
Separation Date.

  (iii)   The Company shall accelerate the vesting of the 80,000 shares of
restricted stock granted on October 3, 2005 and currently held by you so that
the restrictions on such shares lapse on the Separation Date. The Company agrees
to waive its repurchase rights under paragraph 2.1(a) and any restrictions on
transfer under paragraph 2.1(f) of the OXiGENE Restricted Stock Agreement.

  (iv)   As of the Separation Date, you will be vested in a total of 219,166
options. You may exercise any vested options by December 31, 2006. Subject to
any provisions in the applicable stock plan that would extend

 



--------------------------------------------------------------------------------



 



      the exercise period for such options beyond December 31, 2006, any options
not exercised by that date shall terminate. All unvested options shall terminate
as of the Separation Date.

  (v)   Upon submission of proper documentation, the Company shall reimburse
your reasonable attorneys fees incurred in negotiating the terms of this
Agreement, up to a maximum of $3,500.00.

     3.      No Amounts Owing. You acknowledge that except for (i) the specific
financial consideration set forth in this Agreement, (ii) any business expenses
that are reimbursable in accordance with Company policy and have been submitted
to the Company as of the Separation Date; and (iii) any salary and vacation pay
that you shall earn up to the Separation Date (which shall be paid to you on or
about the Separation Date), you have been paid and provided all wages,
commissions, bonuses, vacation pay, holiday pay and any other form of
compensation that may be due to you now or which would have become due in the
future in connection with your employment with or separation of employment from
Company.
     4.      Confidentiality and Related Covenants. You hereby agree and
acknowledge the following:

  (i)   On or before the Separation Date, you will return to OXiGENE all Company
documents (and any copies thereof) and property.

  (ii)   You reaffirm the covenants contained in Section 7 of your Employment
Agreement with the Company and you agree that your obligations set forth
thereunder shall continue for the one year period following the Separation Date.

  (iii)   You will not make any private or public (including to the print or
electronic media) statements that are professionally or personally disparaging
about, or adverse to, the interests of Company (including its officers,
directors and employees) including, but not limited to, any statements that
disparage any person, product, service, finances, financial condition,
capability or any other aspect of the business of the Company, or engage in any
conduct which is intended to harm professionally or personally the reputation of
the Company (including its officers, directors and employees); provided, nothing
herein shall apply to any statements made by you: (a) as may be required by law;
(b) in any judicial or other adjudicatory proceeding or action; or (c) in any
privileged or confidential communications with your counsel. The Company agrees
that its officers and directors shall not make any private or public statements
that are professionally or personally disparaging about you or your reputation;
provided, that nothing in this paragraph shall interfere with the Company’s
ability to comply with legal process, the requirements of applicable federal or
state laws or regulations (including but not limited to applicable federal or
state securities laws or regulations) or the requirements of governmental
entities (including but not limited to any securities exchange, quotation system
or over-the-counter market on which the Company has its securities listed or
traded), to fulfill its public disclosure obligations, or to conduct its
business.

  (iv)   The breach of any of the foregoing covenants by you shall relieve the
Company of any further obligations hereunder and, in addition to any other legal
or equitable remedy available to the Company, shall entitle the Company to
recover from you any amounts already paid to you or on your behalf pursuant to
Section 2 of this Agreement and to cease any further payments.

     5.      Cooperation. You agree that during your employment and thereafter
you shall provide reasonable cooperation to the Company upon its request to
assist in its defense or prosecution of any claims or actions now in existence
or which may be brought or threatened in the future against or on behalf of the
Company, including any claims or actions against its officers, directors and
employees. Your cooperation in connection with such matters, actions and claims
shall include, without limitation, to prepare for and/or participate in any
proceeding (including, without limitation, consultation, discovery or trial) and
to assist with any audit, inspection, proceeding or other inquiry. For any
cooperation provided pursuant to this Section after the one year anniversary of
the Separation Date, you shall be reimbursed for any reasonable documented
costs, expenses and time in an amount equal to $250 per hour, plus reasonable
attorneys’ fees, provided that you shall not be entitled to any such payment if
the cooperation relates to a matter in which you are or have been threatened to
be named as a defendant. Nothing herein shall be construed to require you to
provide any cooperation

 



--------------------------------------------------------------------------------



 



with respect to any matter in which your interests are or may be adverse to the
interests of the Company, in which latter event your rights to indemnification
by the Company (by Company By-laws or otherwise), if any, shall apply, subject
to the terms of such indemnification rights.
     6.      Release of Claims.

  (i)   Release of Claims By You.

  (a)   You hereby agree and acknowledge that by signing this letter and
agreeing to the Consideration to be provided to you, and other good and valuable
consideration provided for in this Agreement, you are waiving your right to
assert any form of legal claim against the Company1/ whatsoever for any alleged
action, inaction or circumstance existing or arising from the beginning of time
through the date you sign this Agreement. Your waiver and release herein is
intended to bar any form of legal claim, charge, complaint or any other form of
action (jointly referred to as “Claims”) against the Company seeking any form of
relief including, without limitation, equitable relief (whether declaratory,
injunctive or otherwise), the recovery of any damages or any other form of
monetary recovery whatsoever (including, without limitation, back pay, front
pay, compensatory damages, emotional distress damages, punitive damages,
attorneys fees and any other costs) against the Company, for any alleged action,
inaction or circumstance existing or arising through the date you sign this
Agreement.

      Without limiting the foregoing general waiver and release, you
specifically waive and release the Company from any waivable Claim arising from
or related to your employment relationship with the Company or the termination
thereof, including, without limitation:

  **   Claims under any state or federal discrimination, fair employment
practices or other employment related statute, regulation or executive order (as
they may have been amended through the Effective Date) prohibiting
discrimination or harassment based upon any protected status including, without
limitation, race, national origin, age, gender, marital status, disability,
veteran status or sexual orientation. Without limitation, specifically included
in this paragraph are any Claims arising under the federal Age Discrimination in
Employment Act (“ADEA”), the Older Workers Benefit Protection Act, the Civil
Rights Acts of 1866 and 1871, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Equal Pay Act, the Americans With Disabilities Act
and any similar Massachusetts or other state statute.

  **   Claims under any other state or federal employment related statute,
regulation or executive order (as they may have been amended through the
Effective Date) relating to wages, hours or any other terms and conditions of
employment. Without limitation, specifically included in this paragraph are any
Claims arising under the Fair Labor Standards Act, the Family and Medical Leave
Act of 1993, the National Labor Relations Act, the Employee Retirement Income
Security Act of 1974, the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA) and any similar Massachusetts or other state statute.

  **   Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.

 

1/   For the purposes of this Section, “Company” shall include OXiGENE, Inc. and
any of its divisions, affiliates, subsidiaries and all other related entities,
and its and their directors, officers, employees, trustees, agents, successors
and assigns.

 



--------------------------------------------------------------------------------



 



  **   Any other Claim arising under state or federal law.

  (b)   Notwithstanding the foregoing, this section does not release the Company
from any obligation expressly set forth in this Agreement, is not intended to
and shall not act as a waiver or release of any claims that you cannot by law
waive or release, and does not waive or release any of your rights to
indemnification by the Company.

  (c)   This Section does not prohibit you from challenging the validity of this
release under the ADEA, filing a charge or complaint of discrimination with the
federal Equal Employment Opportunity Commission (“EEOC”), or participating in
any investigation or proceeding conducted by the EEOC. In addition, nothing in
this release or this Agreement shall limit OXiGENE’s right to seek immediate
dismissal of such charge or complaint on the basis that your signing of this
Agreement constitutes a full release of any individual rights under the ADEA or
other laws, or seek recovery from you, to the extent permitted by law, of the
Consideration provided to you under this Agreement in the event that you
successfully challenge the validity of this release and prevail on the merits of
a claim under the ADEA or other laws.

  (d)   You acknowledge and agree that, but for providing this waiver and
release, you would not be receiving the Consideration and other benefits being
provided to you under the terms of this Agreement.

(ii)      Company’s Release of Claims. Notwithstanding Section 6(i)(c) above,
the Company hereby agrees and acknowledges that by signing this Agreement and
for other good and valuable consideration, it is, to the maximum extent allowed
by the Company’s By-laws and applicable law, waiving and releasing its right to
assert any form of legal claim against you whatsoever for any alleged action,
inaction or circumstance existing or arising from the beginning of time through
the Execution Date, but specifically excluding claims arising out of fraud by
you. Subject to the foregoing exception, the Company’s waiver and release herein
is intended to bar any form of legal claim, charge, complaint or any other form
of action against you seeking any form of relief including, without limitation,
equitable relief (whether declaratory, injunctive or otherwise), the recovery of
any damages or any other form of monetary recovery whatsoever (including,
without limitation, back pay, front pay, compensatory damages, emotional
distress damages, punitive damages, attorney’s fees and any other costs) against
you, for any alleged action, inaction or circumstance existing or arising
through the Execution Date. Notwithstanding the foregoing, this section does not
release you from any obligation expressly set forth in this Agreement.
     7.      ADEA Consideration and Rescission Periods. You and OXiGENE
acknowledge that you are 40 years of age or older and that you therefore have
specific rights under the ADEA, which prohibits discrimination on the basis of
age. You and the Company further acknowledge and agree that the release set
forth in the preceding paragraph is intended to release any right you may have
to file a claim against Company alleging discrimination on the basis of age.
Consistent with the provisions of the ADEA, you shall have twenty-one (21) days
(the “Consideration Period”) from your receipt of this Agreement to consider and
accept its terms by signing below, although you may execute the Agreement
earlier if you wish. You are advised to consult with an attorney prior to
signing this Agreement. In addition, you may rescind your assent to this
Agreement if, within seven (7) days after the date you sign this Agreement (the
“Rescission Period”), you deliver a notice of rescission to the Chairman of the
Board of Directors, OXiGENE, Inc., 230 Third Avenue, Waltham, MA 02451. To be
effective, such rescission must be hand delivered or postmarked within the seven
(7) day period. Any such rescission shall not affect the termination of your
employment, which shall in any event occur on the Separation Date.
     8.      Publicity. Any press release or other public disclosure of the
terms and provisions of this Agreement, including filings required by securities
laws, shall be subject to the prior review and comment of the other party as to
those provisions relating to the terms and provisions of this Agreement. No
party to this Agreement shall cause, discuss, cooperate or otherwise aid in the
preparation of any press release or other publicity other than filings required
by securities laws, concerning any other party to this Agreement or the
Agreement’s operation without prior approval of such other party unless required
by law, in which case notice of such requirement shall be given to the other
party.

 



--------------------------------------------------------------------------------



 



     9.      Taxation. We intend this Agreement to be in compliance with
Section 409A of the Internal Revenue Code of 1986 (as amended). You acknowledge
and agree, however, that the Company does not guarantee the tax treatment or tax
consequences associated with any payment or benefit arising under this
Agreement, including but not limited to consequences related to Code Section
409A. In the event any payments or benefits are deemed by the IRS to be
non-compliant, this Agreement, at your option, shall be modified to the extent
practicable, so as to make it compliant by altering the payments or benefits, or
the timing of their receipt, provided that no such modification shall increase
the Company’s obligations hereunder.
     10.      Voluntary Agreement. By executing this Agreement, you are
acknowledging that you have been afforded sufficient time to consult with legal
counsel and to understand the terms and effects of this Agreement, that your
agreements and obligations hereunder are made voluntarily, knowingly and without
duress, and that neither Company nor its agents or representatives have made any
representations inconsistent with the provisions of this Agreement.
     11.      Entire Agreement/Choice of Law/Full Agreement. Except for your
applicable stock option agreements and restricted stock agreement, Section 7 of
your Employment Agreement, and as otherwise expressly provided for herein, this
Agreement supersedes any and all prior oral and/or written agreements and sets
forth the entire agreement between you and Company. No variations or
modifications hereof shall be deemed valid unless reduced to writing and signed
by the parties hereto. This Agreement shall take effect as an instrument under
seal and shall be governed by and construed in accordance with the laws of
Massachusetts, without giving effect to conflict of law principles. The
provisions of this Agreement are severable, and if for any reason any part
hereof shall be found to be unenforceable, the remaining provisions shall be
enforced in full. Both you and the Company hereby waive your right to jury trial
with respect to any claims related to this Agreement or to your employment with
the Company. This Agreement shall be binding on you and the Company, and their
respective heirs, successors, and assigns, including without limitation any
company into which the Company may be merged, reorganized, or liquidated, or by
which it may be acquired. The Company shall obtain any approvals from the Board
of Directors of the Company (or any authorized committee thereof) necessary to
effectuate the terms of this Agreement.
     If the foregoing correctly sets forth our understanding, please sign, date
and return the enclosed copy of this Agreement to the Chief Financial Officer of
OXiGENE, Inc., within 21 days of the date of this letter.

            Very truly yours,


OXiGENE, Inc.
      /s/ James B. Murphy       By: James B. Murphy      Its: Vice President and
Chief Financial Officer     

Confirmed and Agreed:

     
/s/ Frederick Driscoll
   
 
   
Frederick Driscoll
Dated: June 29, 2006
   

 